Citation Nr: 0002390	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  96-48 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left varicocele.

3.  Entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to pes planus.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran appeared for a personal hearing before the RO in 
October 1998.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In December 1954, the RO denied the veteran's claim for 
entitlement to service connection for pes planus and a left 
varicocele on the grounds that these disorders pre-existed 
service and were not aggravated by service; the veteran was 
notified of this decision and did not appeal.

2.  The additional evidence obtained or submitted to reopen 
the veteran's claim since December 1954 includes copies of 
service medical records; private medical records, reports of 
VA examinations; medical records obtained from a VA Medical 
Center; and testimony from the veteran's personal hearing.

3.  The additional evidence is either cumulative or 
redundant; and by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly adjudicate the veteran's claim 
of service connection for pes planus and/or a left 
varicocele.

4.  There is no competent medical evidence of record tending 
to show that any current leg disorder began during service or 
is causally related to a disease or injury incurred or 
aggravated in service.

5.  There is no competent medical evidence of record tending 
to show that sinusitis was present during service or is 
causally related to disease or injury incurred or aggravated 
in service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
to service connection for pes planus has not been submitted; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  New and material evidence to reopen the veteran's claim 
to service connection for a left varicocele has not been 
submitted; the claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

3.  The claim of entitlement to service connection for a 
bilateral leg disorder, claimed as secondary to pes planus, 
is denied for lack of entitlement to benefits under the law.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service medical records reflect that at the time 
of a pre-induction examination in February 1951 and at an 
enlistment examination in February 1952, the veteran was 
diagnosed with bilateral pes planus, third degree; and a left 
varicocele, small.  When examined for service, the veteran 
reported a history of cramps in his legs and foot trouble.  A 
clinical consultation report dated in February 1953 showed 
that the veteran's feet were symptomatic, with burning and 
itching in the arches, and pain over the metatarsal heads.  
It was noted that a Thomas heel and a metatarsal bar had been 
prescribed, but provided no relief.  The service examiner 
noted that beyond some lowering of the longitudinal arch and 
a minimum hallux valgus, there were no other significant 
findings.

Examination conducted at the veteran's separation from 
service again provided diagnosis of a left varicocele, not 
considered disabling; and pes planus, second degree, not 
considered disabling.

The veteran filed a compensation claim in July 1954.  He was 
afforded VA examination in November 1954, to which he 
presented with complaints that in December 1952, he developed 
severe pains in the arches of his feet and in his ankles.  
The veteran reported that the pain manifested after he had 
been on his feet a short time, and disappeared after a good 
night's sleep.  Examination revealed second degree pes 
planus, symptomatic bilaterally.  A bilateral hallux valgus 
was noted, and no tenderness, swelling, or limitation of 
motion was found.  No ankylosis of any joint was 
demonstrated.  The veteran did not complain of sinusitis, and 
the examination was negative for any diagnosis of a sinus 
disorder.

In December 1954, the RO issued a decision which denied 
entitlement to service connection for pes planus and a left 
varicocele.  It was held those disorders were shown to have 
preexisted the veteran's military service, and were not shown 
to have been aggravated by such service.  The veteran was 
informed of this decision and did not appeal.

The veteran filed a request to reopen his claim of service 
connection for pes planus and a left varicocele in January 
1996.  At the same time, the veteran claimed entitlement to 
service connection for a bilateral leg disorder, secondary to 
pes planus, and for sinusitis.  In support of the claim based 
on sinusitis, the veteran submitted a medical record from a 
VA hospital reflecting that he was hospitalized for four days 
in July 1960 after being diagnosed with acute maxillary 
sinusitis.  The VA medical record indicates that the veteran 
improved after receiving treatment.  The report does not 
reflect any etiological finding or opinion regarding the 
sinusitis.

In a July 1996 rating decision, the RO denied the veteran's 
claim of service connection for sinusitis because the record 
was negative for any showing of treatment or diagnosis of 
sinusitis during the veteran's military service.  The RO 
received a timely notice of disagreement with that decision.  
In the notice of disagreement, the veteran noted that the RO 
had failed to address both the request to reopen the claim of 
service connection for pes planus and a left varicocele, and 
the original claim of service connection for a bilateral leg 
disorder, claimed as secondary to pes planus.  

Accordingly, the RO issued a December 1996 decision which 
denied service connection, on either a direct or secondary 
basis, for a bilateral leg disorder.  In the same decision, 
the RO held that no new and material evidence had been 
submitted to warrant reopening the claim of service 
connection for pes planus and a left varicocele.  In December 
1996, the veteran perfected an appeal of the July and 
December 1996 rating decisions.  

The veteran underwent VA examination for his feet and legs in 
February 1997.  He told the examining physician that when he 
was on active duty he had problems with foot pain, and 
suffered from cramps in his calves if he walked very far.  He 
recalled that it would sometimes take between 12 and 24 hours 
of rest before the cramping abated.  The veteran reported 
that still suffered from foot pain, including a burning 
sensation in the mid-arch area, with occasional heel pain 
unilaterally.  He also stated that he still experienced 
cramping in both calves after being active.  The veteran also 
complained of bilateral knee pain, particularly in the right 
knee.  He did not complain of swelling, locking, catching, or 
giving way.  The physician noted that "I pick up no history 
of a specific injury to either knee."  X-ray examination of 
the veteran's knees revealed degenerative joint disease 
bilaterally, and medial joint space thinning and osteophytes.  
X-ray examination of the feet revealed pes planus 
bilaterally, and calcaneal spurs.  Physical examination of 
the veteran's feet and knees provided diagnoses of:  (1) 
bilateral pes planus, moderately rigid; (2) a tendency for 
cramping in the calf muscles secondary to the pes planus; (3) 
a tight heel cord secondary to the pes planus; and (4) 
probable osteoarthritis of both knees, coincidental to the 
feet.  

The veteran also underwent VA nose and throat examination in 
February 1997.  The veteran presented with complaint that a 
sinus condition had bothered him "over the years," and was 
principally manifested by nasal drainage and blockage.  He 
reported that the symptoms occurred on change of temperature, 
among other things, and exposure to environmental hazards 
such as sprays and perfume.  The veteran explained that he 
took over-the-counter medication for relief.  The VA examiner 
reported that "I do not see this as a significant problem.  
It certainly is not worse for his being in the service, [and 
was] not aggravated by being in the service in any way."  
The veteran also reported that he had a varicocele in the 
left testicle upon his entrance into service.  The VA 
physician noted that the veteran "alleges that [the 
varicocele] causes an ache in the left testicle and in the 
left groin, but it is not very serious or significant."  
Physical examination of the veteran's sinuses showed no 
evidence of tenderness over the maxillary or funnel.  The VA 
physician opined that the veteran had chronic allergic 
rhinitis with some injection of the mucosa with no blockage.  
X-ray examination of the veteran's sinuses revealed mucal 
periosteal thickening of the right maxillary sinus compatible 
with chronic sinusitis, and other paranasal sinuses appeared 
normally aerated.  Examination of the veteran's left testicle 
revealed that it was essentially "normal."  The physician 
noted that the veteran did have a hydrocele of moderate size, 
without a clot or cyst of any kind, and there was no evidence 
of an endo hernia.  Regarding both the sinus and the left 
testicle conditions, the VA examiner opined that "neither 
one of these conditions was aggravated by being in the 
service."

Of record is an undated report from a private physician, J. 
Newman, M.D., which reflects his physical examination of the 
veteran.  The veteran's nose and throat were noted as clear, 
and his genitals were normal for the veteran's age and 
gender.  Examination of the extremities showed "no 
abnormality whatsoever . . . ," except that a deformity of 
both knees was noted, with no redness or tenderness.  
Diagnosis was degenerative joint disease of both knees.  

In a statement submitted in December 1997, the veteran 
reported that although he did not receive treatment for 
sinusitis while on active duty, he experienced symptoms 
including drainage during early morning company inspections.  
He also stated that his sinus condition was an ongoing 
problem.

Outpatient records from a VA Medical Center were obtained 
that reflect treatment the veteran received in June 1997 and 
February 1998.  The June 1997 report reflects diagnoses and 
treatment of pes planus, heel spurs, degenerative joint 
disease of both knees, and allergic rhinitis.  The medical 
record dated in February 1998 reflects other diagnoses of and 
treatment for degenerative joint disease of both knees and 
sinus congestion.

At the personal hearing in October 1998, the veteran 
acknowledged that his pes planus and left varicocele 
preexisted his military service.  He testified as to his 
contention that his military service aggravated the pes 
planus and varicocele disorders.  It was noted that he was 
placed on light duty as a result of pes planus, and was not 
dispersed with his unit when it was stationed overseas.  
Regarding the varicocele, the veteran testified that it 
continued to bother him by way of buildup and swelling, and 
caused pain which radiated to his lower back.  The veteran 
testified that he did not recall having any problems with 
sinusitis prior to his entrance into active duty.  He opined 
that the sinusitis was incurred during basic training, when 
he was stationed in California when it was cold and wet.  He 
testified that it was a problem that occurred consistently 
and daily during his service, and that he did not seek 
treatment as he believed he simply had a cold due to the 
climate.  

The veteran reported for further VA examinations in December 
1998.  The VA physicians indicated that the veteran's entire 
claims file was reviewed, including his hearing testimony.  
The veteran reported a history of a sinus condition which 
began during his service with a runny nose, sneezing, and 
blockage of nasal passages.  He admitted that no records 
existed of in-service treatment for a sinus condition because 
he had not sought treatment for the same during service.  He 
reported that he was currently taking decongestants, and an 
antibiotic twice a day, because of frequent infections.  He 
complained of headaches that were very severe at one time, 
but which had decreased into "vague headaches from time to 
time" after he had his sinuses drained.  Physical 
examination revealed that the veteran's nasal mucosa was 
markedly inflamed and swollen, with some tenderness over the 
right maxillary sinus.  The left varicocele was noted as 
tender, and causing chronic pain in the left testicle and 
left venous plexus above the left testicle.  The left 
testicle was noted as normal on both sides, and no hernias 
were present.  Some tenderness and crepitation in both knee 
joints was noted.  Diagnoses included chronic rhinitis, 
sinusitis, and sinus headaches, "all related to his time 
while he was in the service."  A moderated sized varicocele 
on the left side, symptomatic all the time, was also 
diagnosed.

On orthopedic examination in December 1998, the veteran was 
diagnosed with bilateral pes planus; hallux valgus on the 
right foot; and severe degenerative arthritis in both knees.  
In concluding the orthopedic examination, the VA physician 
opined that:

It is my opinion that [the veteran's] 
flat feet . . . cannot be blamed for the 
leg problems.  Instead, I think [the 
veteran] has degenerative arthritis in 
both knees which is a naturally occurring 
condition and can occur in people who do 
and do not have flat feet.  Severe 
arthritic changes were diagnosed 
radiographically . . . [and] [w]hile this 
possibly could have been present forty or 
forty-five years ago, it was not recorded 
anywhere.  Therefore, I think [the 
veteran's] knee changes have occurred 
since he left the service.

[The veteran's] record indicates that he 
had flat feet before he entered the 
service and that he felt the service 
aggravated the condition.  I think it is 
entirely possible that the rigorous 
combat training of a Marine could have 
aggravated a pre-existing flat foot 
condition.  However, the findings were 
purely symptomatic and functional and 
currently there are no objective findings 
that would confirm this.

In May 1999, the veteran submitted photocopies of service 
medical records that were previously of record.  He also 
submitted a letter from a private physician, dated in June 
1999, which revealed that the veteran was diagnosed with 
asbestos exposure and multiple calcified floral plaques 
bilaterally, with a peripheral mass at the left lower lobe 
that has a pleural base.  The private physician stated that 
the veteran had "years of asbestos exposure in the 
military," and a history of "hypertension, high 
cholesterol, some arthritis, and some allergic rhinitis" was 
noted as well.


New and Material Evidence Criteria and Analysis.  As noted 
above, the veteran's initial claim of entitlement to service 
connection for pes planus and a varicocele was denied by a 
December 1954 RO decision.  The veteran was properly notified 
of the RO's determination, and he did not appeal.  As such, 
said rating decision became final pursuant to applicable VA 
law and regulations.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999); Veteran's Regulation No. 
2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008 (effective January 25, 1936, to December 31, 
1957).

However, despite the finality of a final decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or obtained with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999), recently 
announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999), the Court concluded that a determination as to 
whether evidence is new is separate from a determination as 
to whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1999).

Every veteran is presumed to have been in sound condition 
when enrolled in service, with the exception of disorders 
noted at induction "or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."  38 U.S.C.A. § 1111 (West 1991).

When a preexisting injury or disease undergoes an increase 
during service, it will be presumed to have been aggravated 
in service.  This presumption of aggravation can only be 
rebutted through submission of clear and unmistakable 
evidence.  38 C.F.R. § 3.306(a) (1999).

The Court has held that "[t]emporary or intermittent [in-
service] flare-ups" of a pre-service condition, without 
evidence of worsening of the underlying condition (as 
contrasted to symptoms), "are not sufficient to be 
considered 'aggravation in service.'"  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991) (finding that, although there 
was temporary worsening of symptoms, the condition itself, 
which lent itself to flare-ups, did not worsen, and that the 
disability remained unaffected by the flare-ups).

Evidence of record at the time of the December 1954 decision 
included the service medical records and the report of VA 
examination dated in November 1954.  The service medical 
records showed that bilateral pes planus, 3rd degree, and a 
left varicocele were noted when the veteran was examined for 
service.  Accordingly, the presumption of soundness did not 
attach as to these conditions.  Thus, entitlement to service 
connection for bilateral pes planus and a left varicocele 
turns on the question of whether manifestations of the 
conditions in service constituted "aggravation" of the 
condition.  The service medical records reflect that the 
veteran was seen for symptomatic pes planus in February 1953 
and that when he was examined for release from service in 
February 1954 the pes planus was classified as 2nd degree.  
When the veteran was examined in November 1954, the examiner 
noted that the veteran reported that he developed severe 
pains in the arches of his feet during service and that there 
was no history of trauma or accident.  He had been working as 
a laborer after service, but because of persistent pains and 
difficulties with his feet and ankles, he had to change jobs.  
Examination of the veteran's feet revealed a 2nd degree pes 
planus.  Examination also revealed a varicocele, left, 
moderate, not symptomatic.  Based upon this evidence, the RO 
concluded in December 1954 that the evidence did not show a 
permanent increase in the pes planus or the left varicocele 
during the time the veteran was in military service.

The only positive evidence of record supporting the veteran's 
claim are his own statements and testimony with respect to an 
increase in symptoms of the pes planus and varicocele 
disorders during service.  However, the Board holds that the 
veteran's statements and testimony with respect to such an 
increase in disability are not probative as the veteran is a 
layman and not competent to provide a medical opinion 
necessary to establish an increase in underlying disability 
as opposed to simply a worsening of symptoms.  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
testimony cannot supply the needed medical evidence that his 
condition worsened during service or the etiological link 
between his current condition and his military service.  See 
Caluza, supra; Magana v. Brown, 7 Vet. App. 224, 227-28 
(1994); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Lay 
assertions of medical causation or of aggravation of a 
preexisting condition cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108.  See Wilkinson v. Brown, 8 Vet. App. 263, 
268 (1995); see also Moray, supra.  Although the veteran is 
capable of providing evidence as to his symptoms in service, 
as a layperson he is generally not competent to opine on 
matters requiring medical knowledge, such as whether the 
symptoms noted during service represented a worsening of the 
underlying condition.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  The veteran 
has furnished no competent medical evidence suggesting an 
increase in the underlying pes planus or left varicocele 
disorder during service, nor is such otherwise of record.

Inasmuch as the veteran's service medical records were 
associated with the veteran's claims file and were considered 
in the December 1954 decision, the photocopies of the exact 
same service records, received by the RO since December 1954, 
are merely duplicative of evidence already of record.  
Because the photocopies of the service medical records are 
duplicative, they are therefore redundant, and thus are not 
"new" as that term is defined in 38 C.F.R. § 3.156(a). 

The additional medical records, including reports of VA 
examinations, do not tend to show that the veteran's pes 
planus and his left varicocele increased in severity during 
his military service.  As they relate to the claims based on 
pes planus and a left varicocele, the medical records 
reflecting VA examinations, treatment at VA Medical Centers, 
and treatment by private physicians are "new" in the sense 
that they contain evidence which the RO did not have before 
it when issuing the December 1954 decision.  The Board notes, 
however, that in regard to the pes planus and left varicocele 
claims, all such medical records simply reflect that the 
veteran presented with continued complaints related to those 
disorders.  These records do not contain any evidence which 
tends to show that those disorders underwent an increase in 
severity in service.  The Board notes the VA examiner's 
opinion, in December 1998, to the effect that the rigors of 
basic training could cause aggravation of a pes planus 
condition.  However, this statement appears to be a general 
opinion as to how a pes planus disorder could become 
aggravated, and does not appear to address specifically 
whether the veteran's pes planus condition was aggravated in 
such a manner.  Significantly, the VA physician concluded 
that the findings specific to the veteran's case were purely 
symptomatic and functional and that there were no objective 
findings to confirm aggravation in the veteran's case.  

Thus, while the VA medical records and private physician 
reports are "new," they are not material because they do 
not bear directly and substantially upon whether the 
veteran's pes planus and/or left varicocele was permanently 
aggravated by his military service.  By themselves or in 
connection with evidence previously assembled, they are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.

Thus, the Board finds that no competence evidence has been 
added to the record since the December 1954 decision which 
tends to show that the veteran's pes planus and/or left 
varicocele disorders underwent an increase in severity during 
his period of military service.  Accordingly, the veteran has 
not submitted "new and material evidence" to reopen the 
claim for service connection for either pes planus or a left 
varicocele.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).  Inasmuch as the Board concludes that the additional 
evidence is not material, the veteran's claims of service 
connection for pes planus and a left varicocele are not 
reopened.


Service Connection Criteria and Analysis.  Pursuant to 
38 U.S.C.A. § 5107(a), a person who submits a claim to VA has 
the burden of providing evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Court defines a well-grounded claim as 
one that is plausible; a claim that is meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Id.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  


In regard to the veteran's claim of service connection for a 
bilateral leg disorder, claimed as secondary to pes planus, 
the Board notes that in Sabonis, 6 Vet. App. at 430, the 
Court reiterated its position previously reported in King v. 
Brown, 5 Vet. App. 19, 21 (1993) and Tirpak v. Derwinski, 2 
Vet App 609 (1992).  That is, pursuant to 38 U.S.C.A. § 
5107(a), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his or her claim is well grounded.  Sabonis 
also dictates that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Moreover, the action of the 
Board should be terminated immediately concerning that issue.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Thus, to be successful in 
his claim of entitlement to service connection for a 
bilateral leg disorder, claimed as secondary to pes planus, 
it is axiomatic that the veteran must first be service-
connected for pes planus.  As explained above, since there is 
a lack of entitlement to benefits under VA law for pes 
planus, the issue of entitlement to service connection for a 
bilateral leg disorder, claimed as secondary to pes planus, 
must be denied as a matter of law.  See Sabonis, supra.


Regarding the veteran's claim of service connection for 
sinusitis, there is both medical evidence that the veteran 
currently suffers from sinusitis, and lay evidence (the 
veteran's testimony) of a sinus disorder in service.  Thus, 
the first two elements of a well grounded claim are 
satisfied.  What is not of record, however, is competent 
medical evidence linking the current disability to injury or 
disease of service origin.  The record does not contain any 
competent medical opinion linking a current right sinusitis 
disorder to an injury or disease incurred or aggravated in 
service.  Nor can the claimant satisfy that requirement on 
this record under 38 C.F.R. § 3.303(b).  The service medical 
records do not establish the presence of sinusitis, and while 
the claimant is competent to provide evidence of a continuity 
of symptomatology of manifestations perceptible to a lay 
party, such as congestion and/or pain, he is not competent to 
link causally those symptoms to an underlying disability that 
is not itself perceptible to a lay party, such as a disorder 
of the internal structure of the sinuses.  See Savage, supra. 

The Board is cognizant that in December 1998, a VA physician 
diagnosed the veteran with chronic rhinitis, sinusitis, and 
sinus headaches, and opined that said diagnoses were "all 
related to his time while he was in the service."  However, 
it must be noted that the Court has held that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence 
satisfying the Grottveit requirement.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Inasmuch as the service medical 
records are completely negative as to complaints or findings 
of sinusitis, the Board finds that the VA physician was 
merely providing an opinion based on the veteran's medical 
history as expressed by the veteran alone.  Accordingly, it 
cannot serve as medical evidence for the purpose of 
establishing aggravation of a preexisting disorder.  
Additionally, the Board notes that the VA physician did not 
provide any further support for his conclusion.  The Board 
finds that this statement, without supporting clinical data 
or other rationale, is simply too speculative in order to 
provide the degree of certainty required for medical nexus 
evidence.  There is nothing otherwise in the record that 
would give it substance.  The opinion sits by itself, 
unsupported and unexplained.  In other words, the opinion is 
purely speculative.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Hicks v. West, 12 Vet. App. 86 (1998); Sacks 
v. West, 11 Vet. App. 314 (1998); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

For the reasons stated above, the Board finds that the 
veteran's claim for service connection for sinusitis is not 
well grounded, and thus he cannot invoke VA's duty to assist 
in the development of his claim.  As the Court stated in 
Winters v. West, 12 Vet. App. 203, 206 (1999), "absent a 
well-grounded claim, the adjudication process must come to a 
screeching halt."  In Grivois v. Brown, 6 Vet. App. 136, 139 
(1994), the Court scolded VA for proceeding to assist a 
claimant in developing a claim without paying sufficient heed 
to the determination as to whether the claim brought met the 
statutory requirements to be well grounded.  Inasmuch as the 
veteran's claim is not well grounded, the Board has no 
authority to order additional development.

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  The Board finds that the RO has advised the 
veteran of the evidence necessary to establish a well-
grounded claim, and the veteran has not indicated the 
existence of any post-service medical evidence that has not 
already been obtained or requested that would well ground his 
claim.  McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps, 126 F.3d 1464.  Further, by this decision, the Board is 
informing the veteran of the evidence which is lacking and 
that is necessary to make his claim well grounded.  

As the veteran's claim of entitlement to service connection 
for sinusitis is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for pes 
planus, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
left varicocele, the appeal is denied.

Service connection for a bilateral leg disorder, claimed as 
secondary to pes planus, is denied.

Service connection for sinusitis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

